EXHIBIT [***] DENOTES CONFIDENTIAL MATERIALS OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT NTC/MICRON CONFIDENTIAL JOINT VENTURE AGREEMENT This JOINT VENTURE AGREEMENT, dated this 26th day of November,2008, is made and entered into by and between MICRON SEMICONDUCTOR B.V. (hereinafter “MNL”), a private limited liability company organized under the laws of the Netherlands and NANYA TECHNOLOGY CORPORATION Nanya Technology Corporation [Translation from Chinese](hereinafter “NTC”), a company incorporated under the laws of the Republic of China (“ROC” or “Taiwan”) (MNL and NTC are each referred to individually as a “JV Party,” and collectively as the “JV Parties”). RECITALS A.NTC and Infineon Technologies AG, a company incorporated under the laws of Germany (hereinafter “Infineon”), have previously formed Inotera Memories, Inc. Inotera Memories Inc. [Translation from Chinese], a company incorporated under the laws of the ROC (the “Joint Venture Company”). B.Infineon subsequently assigned to Qimonda AG, a company incorporated under the laws of Germany (hereinafter “Qimonda”), all of Infineon’s Shares in the Joint Venture Company. C.In accordance with that certain Share Purchase Agreement, dated October11,2008 (the “Qimonda/MNL Share Purchase Agreement”), by and between Micron Technology, Inc., a Delaware corporation (“Micron”), MNL, Qimonda and Qimonda Holding B.V., a private limited company organized under the laws of the Netherlands (“Qimonda B.V.”), MNL is acquiring from Qimonda and Qimonda B.V. Shares in the Joint Venture Company. D.The JV Parties are now entering into this Agreement to set forth certain agreements regarding the ownership, governance and operation of the Joint Venture Company. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, do hereby agree as follows: ARTICLE 1 DEFINITIONS; INTERPRETATION Section 1.1Definitions.In addition to the terms defined elsewhere in this Agreement, capitalized terms used in this Agreement shall have the respective meanings set forth below: “2nd Closing” shall have the meaning set forth in the Qimonda/MNL Share Purchase Agreement. “Accountants” shall have the meaning set forth in Section 10.2(c)(ii) of this Agreement. DLI-6215523v12 NTC/MICRON CONFIDENTIAL “Affiliate” means, with respect to any specified Person, any other Person that, directly or indirectly, including through one or more intermediaries, controls, is controlled by, or is under common control with such specified Person; and the term “affiliated” has a meaning correlative to the foregoing. “Agreement” means this Joint Venture Agreement. “Annual Budget” shall have the meaning set forth in Section 7.5(a)(ii) of this Agreement. “Annual Business Plan” shall have the meaning set forth in Section 7.5(a)(i) of this Agreement. “Answer Notice” shall have the meaning set forth in Section 7.3(b) of this Agreement. “Applicable Law” means any applicable laws, statutes, rules, regulations, ordinances, orders, codes, arbitration awards, judgments, decrees or other legal requirements of any
